PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Coates, John
Application No. 15/357,014
Filed: 21 Nov 2016
For: SPECIES SPECIFIC SENSOR FOR EXHAUST GASES AND METHOD THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed February 27, 2021.

The petition is DISMISSED WITHOUT PREJUDICE.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

The USPTO is precluded from addressing the petition on the merits as the petition is not properly signed in accordance with 37 CFR 1.33(b) which states: 

Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 
(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

The petition is not properly signed in accordance with 37 CFR 1.33(b)(1) or 37 CFR 1.33(b)(2). Any request for reconsideration of this decision must be accompanied by a proper petition properly signed by registered patent practitioner on behalf of assignee in accordance with 37 CFR 1.33(b)(1) or (b)(2).

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.378(b).” This is not a final agency decision.

Petitioner is advised as a courtesy of the following concerning unintentional delay in an abandoned application:

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 USC 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).

The first period of delay petitioner must address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). 

Please note that a renewed petition fee is not required to seek reconsideration of this decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
	Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

The correspondence address indicated on the instant petition differs from the correspondence address of record. If the person signing the petition desires to receive future correspondence regarding this application, the appropriate power of attorney/change of correspondence address documents must be submitted. While a courtesy copy of this decision is being mailed to the person signing the petition, all future correspondence will be directed to the address currently of record until appropriate instructions are received.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

CC:	Robert Qualls
SAAM, 55 Monument Circle, 7th Floor
Indianapolis, Indiana 46204